 

Information Communication R&D Business Contract
Total ICT Industry 4.0(Shipbuilding & Maritime) R&D

 

Project: SMART Remote Maintenance System Software Development

Price: 3,600,000,000 Won

Period: October 1st 2016 ~ December 31st 2019 (39 Months)

Payment Terms

 

First Year  ₩400,000,000  Second Year  ₩1,000,000,000  Third Year 
₩1,200,000,000  Fourth Year  ₩1,000,000,000 

 

Customer: National IT Industry Promotion Agency

Project Leader: Min Sik Park (e-MARINE CTO)

Participants

 

  ● e-MARINE Inc. (the leader)         ● GMT Co, Ltd.         ● Ulsan University
        ● A-dic Inc.         ● Medium-Small Shipbuilding Research Institution

 

National IT Industry Promotion Agency (“The Customer”) and e-MARINE (“The
Leader”) and four participants agree to execute all matters for [Total ICT
Industry 4.0(Shipbuilding & Maritime) R&D ]

 

September 29th 2016

 

 

 

 

[ex10-10_001.jpg]

 



 

 

 

